DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  the comma at the end of line 4 should be a semicolon.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  “the method” should be inserted after the comma in line 1.  Appropriate correction is required.
Claim 37 is objected to because of the following informalities:  “at the each” should be changed to “at each” in line 2 for proper grammar.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 17, 49 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the wording of “wherein the insert is a U-shaped member, and two upright portions of the U-shaped member sequentially and alternately pass through the slits; and/or, a 
Regarding claim 17, it is unclear what is meant by “the colloid covered on each side surface” in line 2.  The colloid is previously recited as covering each side surface but it is not recited as being covered.  For purposes of examination, the examiner interprets “the colloid covered on each side surface” to mean “the colloid on each side surface”.
Regarding claim 49, the wording of “wherein the insert is a U-shaped member, and two upright portions of the U-shaped member sequentially and alternately pass through the slits; and/or, a connecting sheet for the U-shaped member is provided at end portions of the two upright portions of the U-shaped member” in lines 1-5 is unclear.  The use of “and/or” suggests that the first limitation “the insert is a U-shaped member, and two upright portions of the U-shaped member sequentially and alternately pass through the slits” is an alternate and therefore not required, however the second 
Regarding claim 51, it is unclear what is meant by “the colloid covered on each side surface” in line 2.  The colloid is previously recited as covering each side surface but it is not recited as being covered.  For purposes of examination, the examiner interprets “the colloid covered on each side surface” to mean “the colloid on each side surface”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8-11, 15 and 17 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Ye (CN 205857152 U) in view of Wang (CN 104594324 A).
Regarding claim 1, Ye discloses a geocell (e.g. claim 1, paragraph 0004 of translation), comprising a plurality of strips (e.g. a, Fig. 1, paragraph 0005 of translation), the plurality of strips being 
Regarding claim 3, the combination of Ye and Wang further discloses that the slits are distributed along a height direction of the two or more adjacent strips (e.g. Ye, Fig. 1) but does not explicitly disclose that the slits are distributed at equal intervals.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to space the slits at equal intervals for the expected benefit of equal stress on both sides of the strips.
Regarding claim 5, the combination of Ye and Wang further discloses that the insert at each of the joints is completely covered by the colloid (e.g. Ye, Fig. 1).
Regarding claim 6, the combination of Ye and Wang further discloses that at each of the joints, the insert is bonded with the two or more adjacent strips and the colloid to form a whole, and end portions of the insert are completely covered by the colloid to form end covers (e.g. Ye, Fig. 1 and Wang, Fig. 9).
Regarding claim 8, the combination of Ye and Wang further discloses that the colloid covers the joints by injection molding (e.g. Wang, as explained above).
Regarding claim 9, the combination of Ye and Wang further discloses that each of the joints is in a presetting state in which the two or more adjacent strips are at a predetermined angle to each other (e.g. Wang, Fig. 8).
Regarding claim 10, the combination of Ye and Wang does not explicitly disclose that the colloid is molded at the joints with an injection temperature lower than a melting temperature of the strips.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to mold the colloid with an injection temperature lower than a melting temperature of the strips for the expected benefit of avoiding damage to the strips.
Regarding claim 11, the combination of Ye and Wang does not explicitly disclose that the strips are made of a PP material or a PET material; and/or, the colloid is made of one or more of TPE, TPR, TPU, SBS, EVA, silica gel, PVC, PP, PE, HDPE, TPEE, EBA, EEA, and EMA.  Wang further teaches that PP strips are known in the art (e.g. paragraph 0015 of translation).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use PP as taught by Wang for the strips of Ye because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding claim 15, the combination of Ye and Wang further discloses that the insert is a U-shaped member, and two upright portions of the U-shaped member sequentially and alternately pass through the slits (e.g. Ye, Fig. 1); and/or, a connecting sheet for the U-shaped member is provided at end portions of the two upright portions of the U-shaped member.
Regarding claim 17, the combination of Ye and Wang does not explicitly disclose that a thickness of the colloid covered on each side surface of the two or more adjacent strips is greater than or equal to a thickness of the corresponding strip of the two or more adjacent strips.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a colloid thickness at least equal to a thickness of the strip for the expected benefit of providing additional corrosion protection and strength to the colloid.
Claims 34, 35, 37, 38, 40, 42-44, 49 and 51 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Ye (CN 205857152 U) in view of Hall (US 6,484,473) and Wang (CN 104594324 A).
Regarding claim 34, Ye discloses a method for manufacturing a geocell (e.g. paragraphs 0004, 0005 and 0009 of translation), comprising providing a plurality of strips (e.g. a, Fig. 1, paragraph 0005 of translation); forming slits in the strips (e.g. Fig. 1, paragraph 0005 of translation); aligning two or more adjacent strips of the plurality of strips at joints (e.g. Fig. 1, paragraph 0005 of translation); sequentially and alternately passing an insert through the slits at each of the joints to interconnect two or more adjacent strips together (e.g. 10/20, Fig. 1, paragraph 0005 of translation); and encapsulating the joints to form a colloid (e.g. 30, Fig. 1, paragraph 0009 of translation), wherein the colloid covers at least part of the insert (e.g. Fig. 1).  Ye does not explicitly disclose the step of aligning the two or more adjacent strips and forming slits penetrating the two or more adjacent strips.  Hall teaches a method for manufacturing a geocell (e.g. 10, claim 1, Fig. 1), comprising providing a plurality of strips (e.g. 14, Fig. 1); aligning two or more adjacent strips of the plurality of strips at joints and forming holes penetrating the 
Regarding claim 35, the combination of Ye, Hall and Wang further discloses that the slits are distributed along a height direction of the two or more adjacent strips (e.g. Ye, Fig. 1) but does not explicitly disclose that the slits are distributed at equal intervals.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to space the slits at equal intervals for the expected benefit of equal stress on both sides of the strips.
Regarding claim 37, the combination of Ye, Hall and Wang further discloses that the insert at each of the joints is completely covered by the colloid (e.g. Ye, Fig. 1).
Regarding claim 38, the combination of Ye, Hall and Wang further discloses that at each of the joints, the insert is bonded with the two or more adjacent strips and the colloid to form a whole, and end portions of the insert are completely covered by the colloid to form end covers (e.g. Ye, Fig. 1 and Wang, Fig. 9).
Regarding claim 40, the combination of Ye, Hall and Wang further discloses that the step of encapsulating is achieved by injection molding (e.g. Wang, as explained above).
Regarding claim 42, the combination of Ye, Hall and Wang further discloses that before performing the step of encapsulating or during the step of encapsulating, the two or more adjacent strips are stretched by a predetermined angle relative to each other (e.g. Wang, Fig. 8).
Regarding claim 43, the combination of Ye, Hall and Wang does not explicitly disclose that the colloid goes through vulcanization after the step of encapsulating or during the step of encapsulating.  The examiner takes official notice that vulcanization is notoriously well known in the art.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to vulcanize the colloid for the expected benefit of enhanced elasticity, strength and stability.
Regarding claim 44, the combination of Ye, Hall and Wang does not explicitly disclose that the colloid is molded at the joints with an injection temperature lower than a melting temperature of the strips.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to mold the colloid with an injection temperature lower than a melting temperature of the strips for the expected benefit of avoiding damage to the strips.
Regarding claim 49, the combination of Ye, Hall and Wang further discloses that the insert is a U-shaped member, and two upright portions of the U-shaped member sequentially and alternately pass 
Regarding claim 51, the combination of Ye, Hall and Wang does not explicitly disclose that a thickness of the colloid covered on each side surface of the two or more adjacent strips is greater than or equal to a thickness of the corresponding strip of the two or more adjacent strips.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a colloid thickness at least equal to a thickness of the strip for the expected benefit of providing additional corrosion protection and strength to the colloid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678